           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

ZAKKERY CROCKER and BRANDON
WOMACK, Individually and on Behalf
Of All Other Similarly Situated                          PLAINTIFFS

v.                       No. 3:17-cv-191-DPM

CITY OF LEACHVILLE, ARKANSAS                             DEFENDANT

                                ORDER
     With Magistrate Judge Volpe' s help, the parties have settled their
dispute. Congratulations. The Amended Final Scheduling Order, NQ
29, is suspended.      Joint motion with proposed settlement, and
supporting papers, due by 27 November 2018 for review. Lynn's Food
Stores v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982); see also
Melgar v. OK Foods, 902 F.3d 775, 779 (8th Cir. 2018).
     So Ordered.


                                       D.P. Marshall Jr.
                                       United States District Judge
